                                                                             0011-35-EPIE35-00468080-473981

                              UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF OHIO
                                                        EASTERN DIVISION

In re: JONATHAN EARL SMITH                                                                                Case No.: 17-11244-aih

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Lauren A. Helbling, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 03/09/2017.
2) The plan was confirmed on 08/11/2017.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 06/18/2019.
6) Number of months from filing or conversion to last payment: 25.
7) Number of months case was pending: 28.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 145,250.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $11,730.00
       Less amount refunded to debtor:                            $.00
 NET RECEIPTS:                                                                  $11,730.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                        $.00
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                        $614.55
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $614.55

 Attorney fees paid and disclosed by debtor:                 $825.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim         Principal         Interest
Name                                        Class             Scheduled         Asserted           Allowed       Paid              Paid

A TO Z REAL ESTATE SOLUTIONS LLC            Secured              8,284.58        5,930.99          5,930.99       4,333.30         1,708.43
A TO Z REAL ESTATE SOLUTIONS LLC            Secured              4,000.00        2,785.59          2,785.59       2,132.71          784.38
A TO Z REAL ESTATE SOLUTIONS LLC            Secured                    NA        2,887.35          2,887.35          64.55              .00
A TO Z REAL ESTATE SOLUTIONS LLC            Secured                    NA        1,253.42          1,253.42          28.02              .00
A TO Z REAL ESTATE SOLUTIONS LLC            Unsecured            2,745.00        4,290.00          4,290.00             .00             .00
ALLTEL                                      Unsecured                  NA              NA                NA             .00             .00
AMERICAN INFOSOURCE LP                      Unsecured                  NA          343.96            343.96             .00             .00
AMERICAN INFOSOURCE LP                      Unsecured              343.96              NA                NA             .00             .00
ANDREW M TOMKO                              Unsecured                  NA              .00               .00            .00             .00
ATTORNEY GENERAL STATE OF OHIO              Unsecured                  NA              NA                NA             .00             .00
ATTORNEY GENERAL STATE OF OHIO              Unsecured                  NA              NA                NA             .00             .00
ATTORNEY GENERAL STATE OF OHIO              Unsecured                  NA        1,169.00          1,169.00             .00             .00
AUSTIN B BARNES III                         Unsecured                  NA              .00               .00            .00             .00
BRADLEY P TOMAN ESQ                         Unsecured                  NA              NA                NA             .00             .00
CF MEDICAL LLC                              Unsecured                  NA              NA                NA             .00             .00

Page 1 of 3      17-11244-aih          Doc 71       FILED 09/13/19          ENTERED 09/13/19 15:23:38     Page
                                                                                                    UST Form       1 of(9/1/2009)
                                                                                                             101-13-FR-S 3
                                                                  0011-35-EPIE35-00468080-473981

                          UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF OHIO
                                              EASTERN DIVISION

In re: JONATHAN EARL SMITH                                                                     Case No.: 17-11244-aih

              Debtor(s)

                   CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                            Claim            Claim              Claim         Principal         Interest
Name                              Class             Scheduled        Asserted           Allowed       Paid              Paid

CHRISTOPHER P KENNEDY ESQ         Unsecured                NA               .00               .00           .00              .00
CLEVELAND ACCEPTANCE CORP         Unsecured             242.00              NA                NA            .00              .00
CLEVELAND ACCEPTANCE CORP         Unsecured           3,516.00        3,824.38          3,824.38            .00              .00
CLEVELAND ILLUMINATING CO         Unsecured           3,635.58        3,839.94          3,839.94            .00              .00
CSC LAWYERS INC SERVICE           Unsecured                NA               NA                NA            .00              .00
CUYAHOGA COMMUNITY COLLEGE        Unsecured             246.28          257.40            257.40            .00              .00
CUYAHOGA COMMUNITY COLLEGE        Unsecured                NA               .00               .00           .00              .00
CUYAHOGA COUNTY TREASURER         Secured             5,293.19        6,569.57          6,569.57         278.06         1,786.00
DEBORAH RANKIN                    Unsecured                NA               NA                NA            .00              .00
DEUTSCHE BANK                     Unsecured                NA               NA                NA            .00              .00
DEUTSCHE BANK                     Unsecured                NA               NA                NA            .00              .00
DISH NETWORK                      Unsecured             369.00              NA                NA            .00              .00
DOMINION ENERGY OHIO              Unsecured           7,777.20        8,345.45          8,345.45            .00              .00
EMERGENCY CARE SPECIALISTS        Unsecured             699.00              NA                NA            .00              .00
EOS CCA                           Unsecured                NA               NA                NA            .00              .00
EOS CCA                           Unsecured                NA               NA                NA            .00              .00
FIRST CREDIT CORP                 Unsecured           1,792.16        1,792.16          1,792.16            .00              .00
FIRST NATIONAL COLLECTION BUREAU Unsecured                 NA               NA                NA            .00              .00
GC SERVICES                       Unsecured                NA               NA                NA            .00              .00
GC SERVICES                       Unsecured                NA               NA                NA            .00              .00
HUDEC DENTAL                      Unsecured             726.00              NA                NA            .00              .00
JASON MIZAK ESQ                   Unsecured                NA               .00               .00           .00              .00
NATIONAL AUTO FINANCE             Unsecured                NA               NA                NA            .00              .00
NATIONAL AUTO FINANCE CO          Unsecured                NA               .00               .00           .00              .00
NATIONAL AUTO FINANCE COMPANY     Unsecured                NA        12,917.43         12,917.43            .00              .00
NATIONAL SERVICE BUREAU           Unsecured                NA               NA                NA            .00              .00
OFFICE OF CHILD SUPPORT SERVICES Unsecured                 NA               .00               .00           .00              .00
OFFICE OF CHILD SUPPORT SVCS      Priority                 NA         6,486.62          6,486.62            .00              .00
OHIO CHILD SUPPORT PAYMENT CENTRAL
                                Unsecured                  NA               NA                NA            .00              .00
OHIO DEPARTMENT OF TAXATION       Unsecured                NA               .00               .00           .00              .00
PLAZA SERVICES LLC                Unsecured                NA           254.50            254.50            .00              .00
QUANTUM3 GROUP LLC                Unsecured                NA               NA                NA            .00              .00
QUANTUM3 GROUP LLC                Unsecured                NA         3,555.60          3,555.60            .00              .00
RECEIVABLES PERFORMANCE           Unsecured                NA               NA                NA            .00              .00
RECEIVABLES PERFORMANCE MGMT      Unsecured                NA               NA                NA            .00              .00
SPRINT                            Unsecured             866.00              NA                NA            .00              .00
SYNCHRONY BANK                    Unsecured                NA               NA                NA            .00              .00
TEAM HEALTH                       Unsecured                NA               NA                NA            .00              .00
T-MOBILE USA INC                  Unsecured                NA               NA                NA            .00              .00
TRACY L HORNE                     Unsecured                NA               NA                NA            .00              .00
TRACY L HORNE                     Unsecured                NA               NA                NA            .00              .00
WE FIX MONEY                      Unsecured             467.00              NA                NA            .00              .00

Page 2 of 3    17-11244-aih    Doc 71        FILED 09/13/19      ENTERED 09/13/19 15:23:38     Page
                                                                                         UST Form       2 of(9/1/2009)
                                                                                                  101-13-FR-S 3
                                                                            0011-35-EPIE35-00468080-473981

                                UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF OHIO
                                                        EASTERN DIVISION

In re: JONATHAN EARL SMITH                                                                               Case No.: 17-11244-aih

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim               Claim            Claim         Principal         Interest
Name                                        Class            Scheduled           Asserted         Allowed       Paid              Paid

WOW                                         Unsecured             348.73              NA                 NA           .00               .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal         Interest
                                                                                                  Allowed       Paid              Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00            .00              .00
     Mortgage Arrearage:                                                                               .00            .00              .00
     Debt Secured by Vehicle:                                                                          .00            .00              .00
     All Other Secured:                                                                          19,426.92       6,836.64         4,278.81
 TOTAL SECURED:                                                                                  19,426.92       6,836.64         4,278.81

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00            .00               .00
     Domestic Support Ongoing:                                                                    6,486.62            .00               .00
     All Other Priority:                                                                               .00            .00               .00
 TOTAL PRIORITY:                                                                                  6,486.62            .00               .00

 GENERAL UNSECURED PAYMENTS:                                                                     40,589.82            .00               .00

 Disbursements:
       Expenses of Administration:                                                                $614.55
       Disbursements to Creditors:                                                              $11,115.45
 TOTAL DISBURSEMENTS:                                                                                                         $11,730.00

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:     07/31/2019                                     By:   /s/Lauren A. Helbling
                                                                                 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3       17-11244-aih           Doc 71     FILED 09/13/19         ENTERED 09/13/19 15:23:38     Page
                                                                                                   UST Form       3 of(9/1/2009)
                                                                                                            101-13-FR-S 3
